 REEVES INSTRUMENT CORPORATION21rates,shift starting times, overtime and premium time, leaves of ab-sence, grievance procedures, and shift differentialsare the same atall three plants.There are differences in working conditions betweenthe three plants only with respect to seniority systems.A central office in Coquille handles all the purchasing, billing, ship-ping, payment of bills, and payrolls for all three plants.A 'singleoperating statement is issued for the combined three-plant operation,All sales are handled by a sales manager at the central office.IWA offered to prove that there is a history of separate bargainingat both the Norway and Bandon plants under their previous owner-ships.However, the Board has held in similar circumstances that sepa-rate bargaining history is not a significant factor where it was the re-sult of separate ownership of the plants involved, and not the resultof an expressed preference by the employees for single plant units asagainst an employerwide unit .5In the instant cases, the geographical proximity of the 3 plants,the high degree of integration and centralized managerial control ofall 3 plants, the similarity of products produced at all 3 plants, thealmost complete uniformity of wages, hours, and working conditionsof all 3 plants, and the interchange of employees between the 3 plants,all indicate that separate units of the employees at the Bandon andNorway plants are not appropriate e As neither IWA nor Local 2784has made an adequate showing of interest in the three-plant unit whichthe Employer and Local 2781- contend is appropriate, we shall dismissthe petitions.[The Board dismissed the petitions.]e SeeSargent&Company,78 NLRB 918.e SeeSara-Lowell Shops,107 NLRB 590;Hess, Goldsmith&Company,Inc.,110 NLRB1384.Reeves Instrument CorporationandInternational Union of Elec.trical, Radio & MachineWorkers, AFL-CIO,PetitioneremeNo. 2-RC-8382. January 8,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Meyer G. Reines,hearing officer.The hearing, officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.117 NLRB No. 6. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARD-,3.A question affecting commerce exists concerning the, representa-tion of employees of the Employer within the meaning. of Section4.The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's New York City and Roosevelt Field, LongIsland, facilities,with certain specific inclusions and exclusions;which for the most part is the same unit found appropriate by theBoard in 1952.1The Employer agrees that the unit sought is appro-priate, except that the Employer, unlike the Petitioner, would includein the unit the employees.in the planning department and the em-ployees in the purchase order control section of the purchasingdepartment.The Employer is engaged in the manufacture of precision, me-chanical, and electronic equipment. Its manufacturing plant islocated at Roosevelt Field, and its offices are located in New YorkCity.Planning DepartmentThis department, which is located at Roosevelt Field, has 10planners and 21 assistant planners, and also 14 planning clerks, 12clerk-typists, a secretary, and 2 clerk expediters.The functions now performed by the planning department wereperformed in 1952 by two departments which have since been elimi-nated, the mechanical production engineering group and the electricalproduction engineering group.The planners and the assistant plan-ners are, for the most part, the same individuals who held the titlesof production engineers and assistant production engineers, respec-tively, in 1952, and their work is to a very large degree the same nowas that-described in the Board's decision in 1952.Thus, the Employertestified specifically that the planners and assistant planners nowperform the same functions described by the Board as then beingperformed by the production engineers and assistant productionengineers.These functions are : (1) To collect data pertaining to theparts, materials, and components which are used in manufacturing thefinished .product of the Employer; (2) to use such data to advise theproduction department of the quantity of each part to make; (3) touse such data to instruct the purchasing department as to what mate-rials must be purchased for production; (4) to see' that shortages arereplenished; (5) to coordinate and integrate the flow of materialsthrough the production shop' into the final product; and (6) to elimi-nate snags and delays in the production process.The'only differencesin functions pointed to by the Employer are: (1) The planners andassistant planners are no longer concerned with purchasing materialsfrom outside vendors as they were in 1952; and (2) their collection of1100 NLRB No.194 (not reported in printed volumes of Board Decisions and Orders). REEVES INSTRUMENTCORPORATION23data. is now more of a compilation of data supplied to them by otherdepartments rather than an additional physical collection of the datafrom these other departments. In 1952, the Board did not considerthe outside contact with vendors as detracting from the technical-status of the production engineers' and assistant production engineers.Moreover, we do not now consider the absence of a physical, collectionof the data by the planners and assistant planners as detracting froma technical status.In addition, we note that planners now averageabout $3.40 an hour, and assistant planners average about $2.70 perhour, both of which are comparable to the wage rates received by theEmployer's professional engineers.In view of the foregoing, and-particularly the fact that the planners and assistant planners per-form substantially the same functions as the production engineers and-assistant production engineers found to be technical employees in1952, we find that the planners and assistant planners are technical,employees who may not appropriately be grouped with production-andmaintenance employees over the objection of the Petitioner.'Accordingly, we shall exclude them from the unit.The remaining 29 employees in the planning department performthe necessary clerical work in connection with the work of the plannersand assistant planners.They work in an enclosed area, but this areais located in the plant, at Roosevelt Field.The planning departmenthas its own immediate separate supervision, but the overall super-vision of the department is handled by the production control manager,who also supervises the stockroom employees, the receiving clerks, and-about 13 other admitted plant clericals in the production control sec-tion.All 60 employees in the planning department sign in and outfor their time rather than punch in and out as the production em-ployees do, but some admitted plant clericals also sign in and out."There appears to be a basic difference in working conditions betweenthe clerks in the planning department and the admitted plant clericalsin other departments only in that the former have a base workweekof 45 hours like the office clericals, and the latter have a base workweek,of -50 hours like the production employees. It also appears that theclerks in the planning department are often promoted to assistantplanners and planners.However, it was also testified that the present,duties of these clerks are substantially the same as those of 19 "pro-duction clerical" employees whom the Board in 1952 found to be plantclerical employees.Accordingly, and also in view of the close rela-tion between the planning department and the production depart-ments, the location of the planning department in the production area,the,"production control" supervision of the department, and the factthat the clerks in this department have substantially the same workingconditions as admitted plant clericals, we find that the 29 clericals in9SeeHancock'Eiectrdndcs Corp.,,116 NLRB 442. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe planning department are plant clerical employees,who, in accord-ance Withour usual policy, should be included in the production ,andmaintenance unit sought.Purchasing DepartmentThe purchasing department,whichconsists of approximately 30,employees,is located at the Employer'sNew York Cityoffice, and con-sists of several sections.The Employerwould include, and the Peti-tioner would exclude,the 12 clerical employeesin thepurchase ordercontrol section of the department.Both parties agree that the re-maining 18 clerical employeesin the othersections of the departmentshould be excluded as office clerical employees.All sections of thedepartment are under the same overall supervision of the purchasemanager; work in the same room; sign in and out on the same piece ofpaper; work the same hours; and have similar classifications of em-ployees with similar skills, who receive the same wage rates accordingto classification.Therehave also been transfers of employees be-tween sections.In 1952 the 12 employees in question may have beenincluded in the unit as "production clerical"employees then workingin the,plant as part of the mechanical and electrical production control departments.However,althoughtheynow perform substan-tially thesame functions of processing purchase requisitions preparedby theplanning department and thus are more closely connected withthe Employer's production process than the other employees in thepurchasing department whose work dealsmostly withnegotiationswith outside suppliers,it appears that the 12 employees in questionhave now become an integral part of the purchasing department. Inview of the foregoing,we find that the employees in the purchase ordercontrol section are office clerical employees who, in accordance withour usual policy,should be excluded from the unit.We find thatall production and maintenance employees at the Em-ployer'sNew York, New York, andRoosevelt Field, Mineola, Long-Island,New York,facilities,including planning clerks, clerk-typists,.the secretary,and clerk expediters in the planning department,chauf-feurs, shop expediters,material handlers and processors,instructors,.trainees, leadmen, setup men, wiremen-technicians, receiving clerks,stock clerks,and production clerical employees,but excluding planners'and assistant planners,all purchasing department employees includ-ing the purchase order control section, laboratory technicians, tech-nical representatives,timekeepers,tool designers,methods engineers,office clerical employees, professional employees,executives,guards,.and supervisors as defined in the Act, constitute a unit appropriate for-the purposes of collective bargaining within the meaning of Section79'(b) of the Act.[Text of Direction of Election omitted from publication.]